Citation Nr: 0901840	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for PTSD, a skin rash, and peripheral 
neuropathy.  The veteran offered personal testimony at a 
hearing before the undersigned Veterans Law Judge, held at 
the RO in May 2008.  At that time, the veteran and his 
representative indicated that they no longer wished to pursue 
the issue of service connection for peripheral neuropathy; 
that issue is therefore not considered here.  Further, the 
veteran submitted additional medical evidence, along with a 
waiver of RO consideration of such.


FINDINGS OF FACT

1.  There is no verified stressor event alleged to support a 
diagnosis of PTSD, either by application of a presumption or 
direct evidence.

2.  The veteran did not serve in Vietnam and may not be 
presumed exposed to herbicides; the evidence of record does 
not establish exposure to herbicides in service.

3.  A skin rash was not first manifested in service or for 
many years after; the preponderance of the evidence does not 
support a finding that any currently diagnosed skin disease 
is related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  Service connection for a skin condition is not warranted.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to PTSD, legally adequate notice was provided the 
veteran in May 2001 correspondence, prior to the initial 
adjudication of his claim.  The veteran was informed of the 
elements of service connection; what evidence and information 
was needed to substantiate his claim, to include a detailed 
stressor allegation; and the respective responsibilities of 
VA and the veteran in supplying such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the notice did not include information 
regarding VA policies and procedures regarding assignment of 
effective dates or disability evaluations, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), such 
deficiency is harmless because service connection is being 
denied, and hence no effective date or evaluation shall be 
assigned.  The Board further notes that March 2006 
correspondence did include Dingess notice.

Notice to the veteran regarding his claim of service 
connection for a skin rash was provided in January 2003 
correspondence, which included the elements of service 
connection and the respective responsibilities of VA and the 
veteran in obtaining evidence.  The letter failed to fully 
address what evidence and information was needed to 
substantiate the claims, particularly with regard to 
herbicide exposure.  Fully compliant VCAA notice was 
therefore not provided regarding the skin disease.  Such 
error is shown to be harmless, however, as the veteran has 
amply demonstrated his actual knowledge and understanding of 
the applicable laws and regulations by detailing his 
allegations of exposure to herbicides and other environmental 
hazards during the course of his claim.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Again, the Board notes that although notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) was not provided until 
March 2006, the veteran was not prejudiced in light of the 
denial of service connection herein.

As the veteran was afforded a full, fair, and meaningful 
opportunity to participate in his claim, he is not prejudiced 
by proceeding with appellate adjudication of his claim at 
this time.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained service medical and 
personnel records, as well as VA outpatient treatment records 
and records of treatment from the Vet Centers identified by 
the veteran.  No additional sources of records, either VA or 
private, have been identified.  The veteran has alleged 
stressor events, and the RO has made an appropriate inquiry 
to attempt verification.  As was noted above, the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Board notes that no examinations have been scheduled in 
connection with the current appeals.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, in the absence of a verified stressor, there can be no 
valid diagnosis of PTSD, and hence examination would be 
pointless.  Similarly, the evidence fails to show either 
exposure to an environmental hazard or any in service 
treatment for a skin condition which would raise the 
possibility of a nexus to service and require a medical 
opinion.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Here, the Board finds that there are no verified stressors 
sufficient to support a diagnosis of PTSD, and hence the 
claim must be denied.  The veteran has variously alleged that 
he and his unit walked through a minefield, that he stood 
guard duty along the Demilitarized Zone (DMZ), that the North 
Koreans harassed soldiers along the DMZ, that there were 
repeated skirmishes and firefights with the North Koreans, 
and that he observed human skeletons around his compound.  He 
characterized his Korean service as a combat situation.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  
Here, the evidence does not support a finding that the 
veteran engaged in combat.  While he alleges that he fired 
his weapon on occasion at unseen North Koreans, he has not 
provided documentation of such, and an inquiry of his unit, 
the 1st Battalion, 21st Artillery, reveals no operational 
reports for 1963.  The Board notes that service personnel 
records show the veteran served as a wheeled vehicle mechanic 
in an artillery unit, and not as a rifleman or similar front-
line combat position.  

Combat did take place while the veteran was stationed at the 
DMZ.  An extended firefight is documented in July 1963, and 
is cited by the veteran.  He does not, however, at any time 
allege his personal participation, or the participation of 
anyone he knew.  He in effect alleges that he was stationed 
in a potentially dangerous area, and this was stressful, 
though he was not himself exposed to any direct threat.  A 
veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone, solely in and of itself, to 
support a diagnosis of PTSD. Rather, in order to support a 
diagnosis of PTSD, a stressor must consist of an event during 
such service "that is outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone," such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed. Id. It is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD. See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), 
reconsideration den., 1 Vet.App. 406 (1991) (noting that 
"neither appellant's military specialty (cannoneer), nor his 
service records, disclose[d] that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences.").

Activities like standing guard or walking near minefields 
cannot be stressor events when nothing happened at those 
times.  The veteran feared landmines, but does not state that 
he witnessed any explosions or knew or saw any soldiers 
wounded in one.  He states he "knew" the North Koreans were 
watching his post and were advancing, but could take no 
action against them.  Again, nothing happened involving the 
veteran that constituted an actual threat to his person or to 
others he was close to.  While the veteran claims to have 
seen human bones around the compound, he does not state he 
knew their origin, or even that they were evidence of recent 
deaths.  They merely contributed to his generalized feelings 
of tension, which cannot support a finding of a stressor 
event.

The Board notes that several doctors, and the veteran, have 
referred to a howitzer firing and/or explosion which damaged 
the veteran's hearing.  No specifics of the incident have 
been offered which would allow meaningful inquiry to verify 
the event and circumstances, despite repeated VA requests for 
detailed information on all stressor allegations.  Further, 
the veteran does not clearly state, and no doctor finds, that 
such an event is the cause of the veteran's current 
psychiatric problems.  

In the absence of any verified stressor event, there can be 
no valid diagnosis of PTSD.  In the absence of a valid 
diagnosis, service connection cannot be granted.  The claim 
must be denied.

Service Connection for a Skin Condition

The veteran alleges that his currently diagnosed recurrent 
skin condition, identified as urticaria, is due to exposure 
to herbicides or other chemicals in service.  At various 
times, he has alleged exposure to herbicides mixed with fuel, 
fuel used for refueling vehicles, and unknown chemicals from 
the explosion of a howitzer.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain skin diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period, in 
an herbicide exposed veteran.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  There are no skin conditions subject to 
presumptive service connection as chronic diseases.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, a review of service medical records reveals no 
treatment for or complaint related to a generalized skin 
condition.  The veteran did seek treatment for venereal warts 
on his genitals, and was treated for a sebaceous cyst on his 
nose, but at no time was any rash reported or diagnosed.

Post-service medical records, from May 1995 to September 
2008, reveal initial complaints of rash in January 1997.  The 
veteran complained of a skin rash for two days on his upper 
thigh.  His upper lip was also swollen.  There was a red area 
on the upper back with old scratch marks, but no apparent 
rash.   The veteran denied previous episodes.  He had a bug 
bite on the arm three days prior, and had eaten shrimp two 
weeks before.  He had also eaten Chinese food for lunch and 
reported feeling warm and sweating an hour after eating.  He 
had eaten the same dish at that restaurant before.  
Angioedema urticaria, also known as hives, was diagnosed.  
Benadryl was prescribed.  A week later, the rash was noted to 
have resolved, and it was described as an allergic reaction.  
No further treatment is noted until May 2000, when the 
veteran sought treatment for a rash of the low back.  He 
reported that he had skin eruptions which come and go 
rapidly, in a matter of hours.  The rash appeared on his 
thighs, back, and lower abdomen.  Examination showed a 
macular scaly lesion in the lumbar area.  Dermatitis was 
diagnosed and a topical cream ordered.  In June 2000, the 
veteran again reported having a rash of the back and groin.  
Tinea corporis was diagnosed; no rash was seen in the groin.  
In August 2000, continued rash in the lumbar area was noted; 
improvement was seen with medication, and contact dermatitis 
was diagnosed.  Urticaria was the listed diagnosis in August 
2001, though no hives were seen and a small area of the upper 
back showed scratch marks.  Allergy medication was 
prescribed.  In January 2002, a doctor speculated that the 
urticaria was probably stress related, and also advised the 
veteran to see if certain foods also caused a reaction.  
Dermatitis was noted in April 2002, again on the lower back, 
and urticaria was listed as a chronic diagnosis.  

In September 2002, the veteran reported following an Agent 
Orange review that he needed a consultation for a rash which 
had been present for 15 years off and on.  The nurse noted 
that the veteran had made no complaints of rash on multiple 
prior visits, though dermatitis was listed in his medical 
history.  On consultation, the veteran reported that he gets 
a pruritic rash with blisters about twice a week.  It lasts 
about three hours, and affects the legs and trunk.  His lip 
swelled on occasion.  There was no rash present at the time 
of examination, but the doctor suspected urticaria.  The 
veteran also reported a second, different rash on his back, 
which was also not currently present.  The low back rash 
flared up in April 2003; one doctor opined that it could be 
stress related.  In August 2007, the veteran reported that 
his lips were swollen, and though this resolved, he continued 
to have a rash on his body.  The same had occurred a week 
prior, and had resolved on its own.  The veteran denied the 
introduction of any new products or substances.  The body 
rash resolved, and the doctor diagnosed a hypersensitivity 
reaction to some unknown antigen.  Symptoms returned in July 
2008.  The veteran reported having a rash off and on for a 
year; he described the problem as "on-going."  He was not 
sure of the cause, though he had tried to keep a diary and 
track outbreaks.  The rash was "everywhere" and affected 
the shoulders, arms, legs, and buttocks.  The rash was marked 
with fluid filled pustules lasting two to three days.  The 
rash was gone a week later when seen in follow-up.  At that 
time, the veteran reported having had this problems for ten 
years, with frequent episodes of lip swelling and urticaria.  
Outbreaks were more frequent recently, and lasted two to 
three days at a time.  The veteran did not know what he was 
allergic to.  He was seen in the allergy clinic in August 
2008.

His "several year" history of angioedema with urticaria was 
noted.  The veteran reported lip swelling, generalized hives, 
and itchy palms, worse in the morning.  He had two to three 
episodes a week, lasting about an hour each.  Attacks had 
been more frequent over the past year than at any point in 
the previous ten.  Chronic urticaria and recurrent angioedema 
"likely secondary to idiopathic cause v. autoimmune 
diathesis."  The doctor opined that the reaction was not 
likely an allergy given the pattern of symptoms and length of 
time involved.  A chronic infection might also be 
responsible.  

At his May 2008 hearing, the veteran reported that he was 
diagnosed with dermatitis and got rashes all over his body.  
His lip swelled.  He stated that he worked with fuel and 
other flammable liquids, which he mixed and sometimes spilled 
on himself.  He stated that he went to the dispensary while 
in service and was given creams for "little bumps and stuff 
and rashes."  His rashes come and go, and last for varying 
amounts of time.  No doctor had related his current skin rash 
to chemical exposure in service.

Initially, the Board notes that presumptive service 
connection for a skin rash either as a chronic disease or as 
due to herbicide exposure is not applicable in this case.  No 
skin disorder is among the listed chronic diseases at 
38 C.F.R. § 3.309(a), and there is no evidence that the 
currently diagnosed skin condition, even if listed, 
manifested within the applicable one year presumptive period.  
38 C.F.R. § 3.307(a)(3).  Among disease presumptively service 
connectable for herbicide exposed veterans, only chloracne or 
other acneform disease and porphyria cutanea tarda (PCT) are 
listed skin diseases.  38 C.F.R. § 3.309(e).  The veteran has 
not been diagnosed with either.  Moreover, the Board notes 
that there is no evidence of actual exposure to herbicides.  
The veteran did not serve in Vietnam, and the sole verified 
use of herbicides in Korea was from April 1968 to June 1969, 
well after the veteran had left the country and separated 
from service.  In the documentation provided by the veteran 
regarding use of herbicides in Korea, it is noted that 
permission to use such in 1963, while the veteran was 
present, was actually denied.

Turning to the question of direct service connection, the 
Board must find that there is no competent evidence to 
support a finding of a nexus to service.  Service medical 
records are negative for complaints of or treatment for any 
generalized or localized rash.  The veteran's allegations of 
treatment while on active duty are not corroborated.  
Further, there is no record of any treatment for skin 
problems until 1997, more than 30 years after separation from 
service.  Dermatitis first appeared even later, in 2000.  The 
lengthy time period between service and the earliest evidence 
of the claimed condition weighs against the claim.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Continuity and 
chronicity of the condition since service cannot be found.  

No doctor relates the current diagnosis to service.  The most 
recent examiner, an allergist, found that an allergic 
reaction was unlikely, and speculated that there was a 
chronic infection, some genetic predisposition, or an unknown 
cause.  Other doctors have related the hives and angioedema 
to stress.  None have related the diagnosed conditions to 
chemical exposure.  The veteran has clearly expressed his 
opinion as to the etiology of the diseases, but as a 
layperson, he is not competent to render an opinion on an 
issue requiring specialized medical training or knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In the absence of any competent evidence of a nexus to 
service, the claim of service connection for a skin condition 
must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a skin condition is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


